Citation Nr: 1500609	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-20 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment of education assistance benefits at a full-time rate for the term August 2011 through December 2011, January 2012 through May 2012, and May 2012 through August 2012.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1967.  The appellant claims as the Veteran's wife.  She is in receipt of benefits under the Dependents' Educational Assistance (DEA) program.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various award letters by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which have indicated a payment award based upon less than full-time status.  The appellant appeals these awards, claiming that she should be paid education assistance benefits at the full-time rate, which is the greater monetary benefit.  

The issue of entitlement to waiver of recovery of an overpayment of education benefits has been raised by the record in various written statements and through appellant's Board hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The appellant was enrolled in 8 credit hours for the term August 2011 through December 2011; 11.5 credit hours for the term January 2012 through May 2012; and 3 credit hours for the term May 2012 through August 2012.

2. At Salt Lake Community College, 12 credits hours indicate full-time student status.  The appellant was enrolled for less than 12 credits hours since August 2011.  


CONCLUSION OF LAW

Full-time status for purposes of VA education assistance benefits for the term August 2011 through December 2011, January 2012 through May 2012, and May 2012 through August 2012, is not met.  38 U.S.C.A. § 3532 (West 2014); 38 C.F.R. § 21.3131 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2014).  The Board notes that the notice and duty to assist provisions of the VCAA are extended to VA education claims.  See 38 C.F.R. §§ 21.1031-32 (2014).  

As will be explained below, however, under the circumstances of this case there is no legal basis upon which the claimed benefits may be awarded and the appellant's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  VA also has no further duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid in substantiating her claim.  See 38 U.S.C.A. § 5103A; Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003) ("[w]here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, . . . [t]he failure to carry out . . . required development under those circumstances is nonprejudicial error").

The appellant avers that since August 2011, she has been in receipt of VA education assistance benefits calculated at less than full-time status.  She contends that she has been a full-time student in the nursing program at the Nursing Division of Salt Lake Community College, thus her benefits should have been calculated accordingly.  In support of her claim, she submitted a letter from the Nursing Division Chair at Salt Lake Community College (received May 2012), who explains that the appellant is a full-time student in their Nursing Division since August 2011.  The Chair asserts that although the appellant's credit hours do not amount to 12 hours, students enrolled in their nursing program are considered full-time as much of the students' credit hours are clinical courses that equate to 3 hours of clinical time per each credit hour.  

The rate of education benefits that VA pays under Chapter 35 varies with the schedule of studies, that is, whether the schedule is full time, three-quarter time, half-time, or some other part time schedule.  38 C.F.R. § 21.3131.  Specifically, for training pursued after September 30, 2008, the regulation provides, in pertinent part, that for institutional-type courses, the monthly rate for full time status is $915; three-quarters time is $686; half-time and less than half but more than quarter time is $456, and quarter time or less is $227.75.  See 38 C.F.R. § 21.3131(a)(7).  

The record reflects that VA Form 22-1998 associated with VA's Web Enhanced Approval Management System (WEAMS) indicates that 12 credit hours is full-time for undergraduate studies.  The enrollment certification for term August 2011 to December 2011 (received by VA in September 2011) indicates that the appellant was enrolled for 8 credit hours during this term.  

The enrollment certification for term January 2012 through May 2012 (received by VA in January 2012) indicates that the appellant was enrolled for 11.5 credit hours during this term.  

The enrollment certification for term May 2012 through August 2012 (received by VA in May 2012) indicates that the appellant was enrolled for 3 credit hours during this term.  

A May 2012 note from a call with Salt Lake Community College clarifies that the hours reported were correct according to the school records.  The credit hours for each course are determined by a formula which takes into consideration both classroom hours and clinical hours and are approved by the Board of Regents.  Thus, the number of credit hours necessary for full-time student status is determined by the institution.  

The appellant does not dispute the credit hours nor has she withdrawn from her classes.  She simply disputes her status as less than full-time for payment purposes.  
To this end, the Board acknowledges and is sympathetic to the appellant's contention that she should be considered a full-time student.  Unfortunately, the law is dispositive here, and the claim must be denied.  Sabonis, 6 Vet. App. at 430.  As indicated, 12 credit hours for undergraduate studies pursued at Salt Lake Community College constitutes full-time student status (See VA Form 22-1998).  VA regulations dictate the monthly rate of educational assistance benefits under Chapter 35 based upon the type of course and full-time, or variations of less than full-time student status.  See 38 C.F.R. § 21.3131(a)(7).  Since August 2011, the appellant has not been shown to have taken any more than 8, 11.5, or 3 credit hours for various terms.  In other words, she never reached 12 credit hours, thus falling short of full-time status.  

With regards to the term May 2012 through August 2012, the appellant specifically expressed disagreement and confusion as to the established monthly rate of $161.62 for this term.  The Board finds that this amount is correct and the appellant is not entitled to a higher monetary amount.  According to the enrollment certificate for the term starting May 2012, Salt Lake Community College indicated that tuition and fees were $431.00.  The law provides that the educational assistance allowance on behalf of an eligible person pursuing a program of education on less than half-time basis shall be paid at the rate of the lesser of (A) the established charges for tuition and fees that the educational institution involved requires similarly circumstanced nonveterans enrolled in the same program to pay; or (b) $788 per month for a full-time course.  38 U.S.C.A. § 3532 (West 2014) (emphasis added).  During this term in question, she was enrolled for 3 credit hours, which is less than half-time.  The monthly rate of $161.62 over the course of the term is $431.00, which was the lesser of the published monthly rate of $456.00.  See 38 C.F.R. § 21.3131(a)(7).  

Accordingly, the Board finds that the appellant is not entitled to the full-time monthly rate from August 2011 onward as she was not in full-time status.

As the Board has considered the appellant's testimony regarding an overpayment issue, we have referred this matter to the AOJ for initial consideration.  


ORDER

Payment of education assistance benefits at a full-time rate for the term August 2011 through December 2011, January 2012 through May 2012, and May 2012 through August 2012, is denied.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


